                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JAMAL HATCHER,                                    :
              Petitioner,                         :
                                                  :
            v.                                    :       Civ. No. 18-4229
                                                  :
MICHAEL CLARK, et al.,                            :
              Respondents.                        :

                                            ORDER

        Petitioner Jamal Hatcher has filed pro se objections to Magistrate Judge Caracappa’s

Report and Recommendation regarding his Petition for habeas relief. (Doc. Nos. 19, 21); 28

U.S.C. § 2254. I will overrule his objections, adopt Judge Caracappa’s recommendations, and

hold the instant Habeas Petition in abeyance pending resolution of Hatcher’s second PCRA

petition.

I.      LEGAL STANDARDS

        I must review de novo those portions of the Report to which timely, specific objections

have been filed. 28 U.S.C. § 636(b)(1)(C). I may “accept, reject, or modify, in whole or in part”

Judge Caracappa’s findings or recommendations. Id.; Brophy v. Halter, 153 F. Supp. 2d 667, 669

(E.D. Pa. 2001). As to those portions to which no objections have been made, I must “satisfy

[myself] that there is no clear error on the face of the record in order to accept the

recommendation.” Fed. R. Civ. P. 72(b) advisory committee’s note to the 1983 amendment; see

Henderson v. Carlson, 812 F.2d 874, 878 (3d Cir. 1987) (explaining the district court’s

responsibility “to afford some level of review” when no objections have been made).

        I may grant habeas relief only if the state court’s adjudication of Hatcher’s claim “resulted

in a decision that was contrary to, or involved an unreasonable application of, clearly established

Federal law, as determined by the Supreme Court of the United States” or “resulted in a decision
that was based on an unreasonable determination of the facts in light of the evidence presented in

the State court proceeding.” 28 U.S.C. § 2254(d). To warrant habeas relief, the state court’s

decision must be “objectively unreasonable;” I may not grant relief “merely because [I] conclude

that the state court applied federal law erroneously or incorrectly.” Jacobs v. Horn, 395 F.3d 92,

100 (3d Cir. 2005); see also Cavazos v. Smith, 132 S. Ct. 2, 4 (2011) (“[A] federal court may not

overturn a state court decision . . . simply because the federal court disagrees with the state

court.”).

II.     BACKGROUND

        On May 10, 2011, a Philadelphia Common Pleas Court jury convicted Hatcher of attempted

murder, aggravated assault, conspiracy, and various firearms offenses.                     (Report &

Recommendation, Doc. No. 17, at 1.) Hatcher received a sentence of thirty to sixty years’

imprisonment. The Superior Court rejected his direct appeal.

        Hatcher filed a pro se petition for postconviction relief on March 17, 2014. See Post

Conviction Relief Act, 42 Pa. C.S. § 9541 et seq.; (R&R at 1–2.) The PCRA court dismissed his

petition; the Superior Court affirmed.

        On September 12, 2018, Hatcher filed a second pro se PCRA petition, in which he alleged

the existence of newly-discovered exculpatory evidence. The PCRA court dismissed the second

petition, and her again appealed. Hatcher’s appeal is pending before the Superior Court. (R&R at

4.)

        On September 24, 2018, Hatcher filed the instant pro se Habeas Petition. 28 U.S.C. § 2254.

He alleges that: (1) his trial counsel ineffectively failed to object to an in-court identification; and

(2) newly-discovered evidence reveals that the Commonwealth “presented false testimony,

suppressed exculpatory and impeaching evidence, and fabricated incriminating evidence.” (R&R


                                                       2
at 3 (quoting Petition for Writ of Habeas Corpus, Doc. No. 2, at 10).) After filing the Petition,

Hatcher requested a stay of the federal proceeding to allow the Superior Court to resolve his

pending appeal. (Doc. No. 4.) Respondent agreed that a stay is appropriate. (Doc. No. 15.)

          Judge Caracappa recommends staying the instant Petition pending Hatcher’s second PCRA

appeal.     The Petition contains at least one unexhausted claim (regarding after-discovered

evidence), so review at this point is premature. 28 U.S.C. § 2254(c); O’Sullivan v. Boerckel, 526

U.S. 838, 842 (1999) (“Before a federal court may grant habeas relief to a state prisoner, the

prisoner must exhaust his remedies in state court.”). Not only does the pending Superior Court

appeal render Petitioner’s claim unexhausted, but it also presents a practical difficulty: the state

court record has not yet been provided to Judge Caracappa. (R&R at 4.) Moreover, if the state

court dismisses Hatcher’s second “PCRA petition as untimely, [he] would have no time remaining

to refile” a new habeas petition. (Id. at 8.) Judge Caracappa thus recommends that I exercise my

discretion to stay and abey this matter. Rhines v. Weber, 544 U.S. 269, 277–78 (2005).

          I agree with Judge Caracappa. Without the state court record, it is impossible to assess the

merits of Hatcher’s Habeas Petition. Moreover, dismissing Hatcher’s Petition might entirely

foreclose habeas review. Accordingly, I will stay this matter and hold it in abeyance.

III.      OBJECTIONS

          Hatcher urged Judge Caracappa to recommend a stay in the first place; he offers no

objections to the recommendation and agrees with Judge Caracappa. Rather, Hatcher raises three

objections unrelated to the merits of his Petition.

          First, Hatcher notes that he is imprisoned at SCI–Albion, not at SCI–Smithfield. (Doc. No.

18, ¶ 1.)

          Hatcher next agrees that he exhausted his ineffectiveness claim in his first PCRA petition


                                                       3
(not on direct appeal). (Id. ¶ 4.)

       Finally, Hatcher objects to Judge Caracappa’s recommendation that I deny his Motion for

an extension to file a reply to Respondents’ response to his stay motion. (Id. ¶ 5.) As Judge

Caracappa and Respondents both observe, however, the submission to which Hatcher wishes to

reply advances no argument: Respondents simply agreed that a stay would be appropriate. (R&R

at 8; Doc. No. 21, at 3.) If Hatcher is unsuccessful before the Superior Court and wishes to pursue

Habeas relief here, Judge Caracappa will set an appropriate briefing schedule once she receives

the state court record.

       In sum, I will overrule Hatcher’s objections. Because the matter will remain stayed

pending resolution of his state court proceedings, I will also deny without prejudice his Motion for

Appointment of Counsel and for an Evidentiary Hearing. (Doc. No. 22.) These issues, like the

briefing schedule, are premature.

IV.    CONCLUSION

       AND NOW, this 27th day of November, 2019, upon consideration of the pleadings and

record herein, and after careful review of Judge Caracappa’s Report and Recommendation (Doc.

No. 19) and all related filings, it is hereby ORDERED that:

          1.   Petitioner’s objections to the Report and Recommendation (Doc. No. 18) are

               OVERRULED;

          2.   Judge Caracappa’s Report and Recommendation (Doc. No. 19) is APPROVED

               and ADOPTED;

          3.   Petitioner’s Motion to Appoint Counsel (Doc. No. 22) is DENIED without

               prejudice;

          4.   Petitioner’s Motion to Stay (Doc. No. 4) is GRANTED;


                                                     4
5.   Petitioner SHALL notify the Court within forty-five days of the conclusion of his

     pending state court proceedings;

6.   Petitioner’s Motion (Doc. No. 16) for an extension of time to file a reply is

     DENIED without prejudice;

7.   There are no grounds to issue a certificate of appealability; and

8.   The Clerk of Court SHALL mark this case closed for statistical purposes.


                                                   AND IT IS SO ORDERED.

                                                   /s/ Paul S. Diamond
                                                   _________________________
                                                   Paul S. Diamond, J.




                                           5
